Exhibit 10.1
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the "Agreement") is made and entered into as of
August 1st 2012, by ContinuityX Solutions, Inc. with an address at 610 State
Route 116, Metamora, IL 61548 (the "Company"), and Millennium Capital
Corporation, with an address at 245 East 63rd Street, New York, New York 10065
("Consultant").
 
W I T N E S S E T H:
 
In consideration of the agreements, provisions, promises and covenants contained
herein, and for other consideration as hereinafter described, the parties hereto
agree as follows:
 
1.         Retention. The Company hereby retains Consultant, and Consultant
hereby accepts such retention by the Company, for the Term (as hereinafter
defined), in accordance with the terms and conditions hereinafter set forth.
 
2.         Term of Retention. Unless earlier terminated in accordance herewith,
the term of Consultant's retention under this Agreement (the "Term") shall be
for a period of two years, commencing August 1, 2012, and ending July 31, 2014.
In the event that Consultant continues in the retention of the Company after the
end of the Term, then unless otherwise agreed to by Consultant and the Company
in writing, Consultant's continued retention by the Company shall,
notwithstanding anything to the contrary expressed or implied herein, be
terminable by either party at will, subject to Section 5 hereof. It is expressly
understood and agreed that the Company does not now have, nor hereafter shall
have, any obligation to continue Consultant in its retention after the Term
ends, and that Consultant does not now have, nor hereafter shall have, any
obligation to continue its retention by the Company after the Terms ends.
 
3.         Duties.
 
(a)           Consultant shall be retained to provide the services listed on
Exhibit A attached hereto (collectively the "Services").
 
(b)           Consultant shall arrange for Harris Shapiro ("Shapiro") to perform
the Services provided for by this Agreement. No one else other than Shapiro
shall perform Services without the Company's prior consent.
 
(c)           Consultant shall devote such time to the affairs of the Company as
is reasonable to render the Services contemplated by this Agreement. Consultant
agrees to make itself available to the officers of the Company, subject to
reasonable advance notice and mutually convenient scheduling, for the purpose of
participating in telephone conferences with the officers of the Company and
advising the Company in the preparation of any reports, products or licenses,
and/or other material and documentation ("Documentation") as shall be necessary,
in the reasonable opinion of the Company's management.
 
(d)           The Company and Consultant understand and agree that Consultant is
currently actively engaged with other ventures and that Consultant's efforts in
connection with these other ventures hereunder shall not interfere with its
obligations to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             Independent Contractor Status.
 
(a)           Consultant's engagement hereunder shall be as an independent
contractor, rather than as an employee of the Company, and Consultant shall not
be entitled to any benefits available to employees of the Company. Nothing
contained herein shall be interpreted or construed as creating or establishing
the relationship of employer-employee between the Company and Consultant.
Consultant acknowledges that Consultant will be solely responsible for any
federal, state or local income or self employment taxes arising with respect to
its fees hereunder, and the Company shall not be obligated to withhold or pay
any payroll taxes of any kind with regard to Consultant. Consultant also
acknowledges that it has no state law workers' compensation rights with respect
to the Services under this Agreement or otherwise.
 
(b)           Consultant shall have no power to enter into any agreement on
behalf of, or otherwise bind the Company. Without limiting the foregoing,
Consultant shall not enter into any contract or commitment on behalf of the
Company without the Company's prior written consent.
 
5.            Compensation. In consideration for the Services to be performed by
Consultant for the Company, the Company agrees that Consultant shall be entitled
to compensation as follows:
 
(a)           Cash Compensation for Services. Throughout the Term, Consultant's
base compensation shall be $25,000 per month ("Base Compensation") payable the
first of the Month in advance.
 
(b)           Stock Compensation for Services. Upon execution of this Agreement,
the Company shall issue to Consultant cashless warrants for a number of shares
of the Company's common stock, par value $.001, equal to two percent (2%) of the
issued and outstanding shares of the Company's common stock (the "Common Stock")
on a fully diluted basis.
 
(c)          Additional fees as work is performed to be agreed upon.
 
6.            Expenses of Consultant. The Company shall be responsible for all
normal and reasonable out-of-pocket expenses of Consultant including (but not
limited to) travel, lodging, legal, technology sub-consultants, general office
lease and expenses and other items as mutually agreed by the Company and
Consultant from time to time. Consultant shall only incur such expenses as
pre-approved by the Company in advance. Upon the Company's receipt of
appropriate documentation, Consultant shall be promptly reimbursed by the
Company for all reasonable out-of-pocket expenses.
 
7.            Company's Right to Terminate. Throughout the duration of this
Agreement, the Company shall have the unilateral right to terminate this
Agreement with cause pursuant to this Section 7. Such termination shall be
effected by providing written notice of termination to Consultant at the address
listed above. Upon the provision of such notice, this Agreement shall terminate
immediately. Upon termination, Consultant shall be entitled to receive all
accrued but unpaid Base Compensation, but shall have no claim to the Common
Stock (unless previously granted) or any other compensation hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
8.            Representations, Warranties and Covenants; SEC and Legal
Compliance.
 
(a)           Safeguard Information and Materials. Consultant acknowledges that
by the very nature of its relationship with the Company, it will, from time to
time, have knowledge of or access to material non-public information.
"Non-public information" is information marked as "confidential" or otherwise
denoted as such, or which is information any person using reasonable judgment
would conclude as being "non-public" or confidential information. Consultant
hereby agrees and covenants that it will safeguard and prevent the dissemination
of such information to third parties unless authorized in writing by the Company
to do so.
 
(b)           Conflict With Other Agreements. Both parties acknowledge that the
execution, delivery and performance of this Agreement, in the time and manner
herein specified, and specifically with regard to the acknowledgment described
in Section 3(d), will not conflict with, result in a breach of, or constitute a
default under any existing agreement, indenture, or other instrument to which
Consultant is a party or by which either entity may be bound.
 
(c)           Compliance. Consultant is, and during the term hereof, will be, in
compliance with all applicable laws and regulations.
 
(d)          Acceptance. The Company shall have the sole and exclusive right to
accept or reject any of the Services proposed and/or offered to the Company by
Consultant.
 
(e)           Authorization. The individuals whose signatures appear below are
authorized to sign this Agreement on behalf of the party as specified herein.
 
(f)            Qualifications. Consultant represents and warrants to the Company
that (i) it has the experience and ability as may be necessary to perform all
the required Services with a high standard of quality, and (ii) all Services
will be performed in a workmanlike and professional manner.
 
9.             Confidentiality. Consultant and Shapiro agree to regard and
preserve as confidential at all times during Consultant's retention by the
Company and thereafter all Confidential Information (as defined below)
pertaining to the Company's business that has been or may be obtained by
Consultant or Shapiro in the course of this retention by the Company whether
Consultant or Shapiro has such information in memory or in writing or other
physical form. Neither Consultant nor Shapiro will, without written authority
from the Company to do so, use for its or his benefit or purposes or disclose to
others for any reason, either during the Term or thereafter, except as required
by the Services hereunder and as approved by the Company, any Confidential
Information connected with the business of the Company. This provision shall not
apply to Confidential Information known to Consultant or Shapiro prior to
Consultant's retention hereunder, or after the Confidential Information has been
voluntarily disclosed to the public, independently developed and disclosed by
others, or otherwise enters the public domain through lawful means.
 
 
2

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, "Confidential Information" shall mean any
information relating to the business of the Company or any of its affiliates
that has not previously been publicly released by duly authorized
representatives of the Company and shall include (but shall not be limited to)
Company information encompassed in all plans, proposals, computer programs,
business, marketing and sales plans and strategies, financial information,
costs, research information, pricing information, customer and vendor identity,
records, files and information, and all methods, concepts, information,
knowledge and ideas reasonably related to the business of the Company.
 
10.           Nonsolicitation; Nondisparagement.
 
(a)           Consultant and Shapiro hereby covenant and agree that, during the
Term and for a period of one (1) year following the termination of this
Agreement, Consultant and Shapiro shall not solicit or induce any customer or
client of the Company, whether on Consultant's or Shapiro's behalf or for that
of a third party, to terminate or otherwise to cease, reduce, or diminish in any
way its relationship with the Company. Likewise, the Company hereby covenants
and agrees that, during the Term and for a period of one (1) year following the
termination of this Agreement, the Company shall not solicit or induce any
customer or client of Consultant and/or Shapiro to terminate or otherwise to
cease, reduce, or diminish in any way its relationship with Consultant and/or
Shapiro.
 
(b)           Consultant and Shapiro hereby covenant and agree that, during the
Term and for a period of one (1) year following the termination of this
Agreement, neither Consultant nor Shapiro will attempt to influence, persuade or
induce, or assist any other person in so persuading or inducing, any full time
employee of the Company or any recruit, candidate, or applicant for employment
with the Company to give up, or to not commence, employment or a material or
exclusive business relationship with the Company. Likewise, the Company hereby
covenants and agrees that, during the Term and for a period of one (1) year
following the termination of this Agreement, the Company will not attempt to
influence, persuade or induce, or assist any other person in so persuading or
inducing, any full time employee of Consultant and/or Shapiro to give up, or to
not commence, employment or a material or exclusive business relationship with
Consultant and/or Shapiro.
 
(c)           Consultant and Shapiro agree that, during the Term and for a
period of one (1) year following the termination of this Agreement, neither
Consultant nor Shapiro will engage in any conduct that is injurious to the
reputation(s) and interest(s) of the Company and/or the Company's past or
present directors, officers, agents, fiduciaries, trustees, administrators,
employees or assigns, including but not limited to disparaging (or inducing or
encouraging others to disparage) the Company and/or any of the foregoing
individuals. Likewise, the Company agrees that, during the Term and for a period
of one (1) year following the termination of this Agreement, the Company will
not engage in any conduct that is injurious to the reputation(s) and interest(s)
of Consultant and/or Shapiro, including but not limited to disparaging (or
inducing or encouraging others to disparage) Consultant and/or Shapiro. For
purposes of this Agreement, the term "disparage" includes without limitation,
making any statement that would adversely affect in any manner the conduct of
any of the party's respective businesses, the business reputation of any party
and/or any of the foregoing individuals, and/or the personal reputation of any
of the foregoing individuals.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           If any of the foregoing provisions of this Section 10 is found by
any court, agency or arbitrator of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
over the maximum period of time, range of activities or geographic area as to
which it may be enforceable.
 
(e)           The Company, Consultant, and Shapiro each acknowledge and agree
that any violation of any of the covenants of this Section 10 shall constitute a
material breach of this Agreement and further acknowledge and agree the remedy
at law available to a non-breaching party for any such breach would be
inadequate and that damages flowing from such breach may not readily be
susceptible to being measured in monetary terms. Accordingly, the Company,
Consultant, and Shapiro each acknowledge, consent and agree that, in addition to
any other rights or remedies which a non-breaching party may have at law, in
equity or under this Agreement, upon adequate proof of its violation of such
covenants and demonstration of a reasonable likelihood of actual damage, such
non-breaching party shall be entitled to immediate injunctive relief and may
obtain a temporary order restraining any threatened or further breach.
 
11.           Assignment. This Agreement may not be assigned or delegated by
Consultant without the prior written consent of the Company.
 
12.          Waiver/Severability. The waiver by either party of a breach of any
provision of this Agreement shall not constitute or be construed as a waiver of
any future breach of any provision(s) in this Agreement. The provisions of this
Agreement shall be severable and the invalidity of any provision, or portion
thereof, shall not affect the enforceability of the remaining provisions of this
Agreement.
 
13.          Complete Agreement; Modification. This Agreement sets forth the
entire agreement between the parties relative to the subject matter herein.
Modification or amendment of any of the provisions of this Agreement shall not
be valid unless in writing and signed by the parties hereto.
 
14.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Any dispute arising out of or
relating to this Agreement or any matter related thereto shall be subject to the
exclusive jurisdiction of the state district courts of Harris County, Texas.
 
15.          Notices. All notices pertaining to this Agreement shall be in
writing and transmitted either by (a) personal hand delivery, (b) certified or
registered mail, return receipt requested, or (c) reputable overnight courier
service. All notices shall be sent to the addresses as specified herein, unless
subsequently changed by notice consistent with this provision.
 
16.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
17.          Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of each of the parties and their respective
successors and assigns.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
COMPANY:
 
CONTINUITYX SOLUTIONS, INC.
 

By: /s/  David Godwin       David Godwin, President & CEO    

 
CONSULTANT:
 
MILLENIUM CAPITAL CORPORATION
 

By: /s/  Harris Shapiro       Harris Shapiro, President    

 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit A
 
List of Services
 
 
1.
Make introductions and help secure top executives as needed by the Company

 
 
2.
Make introductions and secure a high profile spokesperson that has industry
experience on both the telecom side and disaster control side.

 
 
3.
Make introductions to potential members of the Board of Directors for the
company.

 
 
4.
Make introductions and help the Company secure major clients.

 
 
5.
Make introductions to Investment Banking Contacts to be used for future
financings.

 
 
6.
Make introductions to Investor Relations Advisors.

 
 
7.
Assist with introductions to investment banks and telecom analysts.

 
 
8.
Assist the Company in the search of potential acquisitions.

 
Exhibit A
 
 

--------------------------------------------------------------------------------